UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-8343


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL H. NOE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:02-cr-00096-JFA-2; 3:07-cv-70009-JFA)


Submitted:   July 19, 2010                 Decided:   July 30, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul H. Noe, Appellant Pro Se.    Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul    H.    Noe    seeks         to    appeal    the      district       court’s

orders denying          relief      on   his      28     U.S.C.A.      § 2255      (West    Supp.

2010) motion.          The orders are not appealable unless a circuit

justice    or    judge       issues      a   certificate         of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not    issue    absent       “a    substantial          showing       of   the    denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating             that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El        v.   Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.               We have independently reviewed the record

and    conclude       that    Noe     has     not       made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3